Citation Nr: 0415202	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  01-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of right knee injury effective 
through April 2, 2001.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of left knee injury effective 
through April 2, 2001.  

3.  Entitlement to an increased rating for residuals of right 
knee injury, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for residuals of left 
knee injury, currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 3, 1976, to 
March 30, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Los Angeles, California.  In that 
determination, the RO granted service connection for 
bilateral knee injuries and assigned separate 10 percent 
evaluations effective the date of claim in December 1999.  
The veteran disagreed and this appeal ensued.  

In a May 2002 rating decision, the RO assigned a 20 percent 
evaluation for each knee disability effective in April 2001.  
As the veteran has not clearly expressed an intent to limit 
the appeal, the issues for review are as stated on the title 
page of this decision.  

A hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in August 2003.  The veteran testified 
with the aid of an interpreter.  

The veteran has expressed disagreed with two later 
determinations of the RO, but has not been issued a statement 
of the case and thereby provided an opportunity to perfect an 
appeal as to these determinations.  These issues are 
discussed in the Remand section of this document.  




FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims decided herein has been developed and 
obtained, and all due process concerns have been addressed.

2.  The veteran's residuals of a right knee and a left knee 
injury are manifested by daily pain with a major functional 
impact, use of a cane for walking, an antalgic gait, some 
limitation of flexion, and fatigue and mild weakness in the 
knees.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no 
more, for residuals of a right knee injury have been met 
throughout the pendency of this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 
4.71a, Diagnostic Code 5262 (2003).

2.  The criteria for a 20 percent disability rating, but no 
more, for residuals of a left knee injury have been met 
throughout the pendency of this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 
4.71a, Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the veteran was provided with the 
criteria for substantiating increased ratings for his knee 
conditions via October 2000 Statement of the Case (SOC).  He 
was again notified of the criteria for the benefits sought 
the May 2002 Supplemental SOC (SSOC) as well as what 
information and evidence will be obtained by VA such as 
private medical records, VA medical records, and records from 
other Federal agencies so long as he supplied the requisite 
information.  He was also informed that it was his 
responsibility to ensure that VA received all of the 
requested evidence. 
 
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, No. 01-944, slip 
op. at 13.  All the VCAA requires is that the duty to notify 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003)(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran has been afforded VA examinations in 
connection with his claims in July 2000 and April 2002.  See 
38 C.F.R. § 3.159(c)(4) (2003).  The resulting reports have 
been associated with his claims folder.  The veteran offered 
testimony in support of his claims in August 2002 and a 
transcript is of record.  He submitted private medical 
records in at the August 2002 hearing, accompanied by a 
wavier of initial RO consideration.  He has not identified 
evidence not of record.  Accordingly, the Board concludes 
that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

II.  Analysis

In December 1999, the veteran filed a service-connection 
claim for a bilateral knee condition.  While service 
connection was originally denied via a February 2000 rating 
decision, service connection was subsequently granted via an 
August 2000 rating decision and a 10 percent disability 
rating was assigned for each knee effective the date of the 
veteran's claim.  The veteran voiced disagreement with the 10 
percent disability ratings and in May 2002, the veteran's 
disability ratings were increased to 20 percent for each 
knee.  His combined 40 percent disability rating was 
effective in April 2001.

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service-connected knee conditions are currently 
evaluated under Diagnostic Code 5262 as impairment of the 
tibia and fibula.  When the disorder to the tibia and fibula 
results in a malunion with slight knee or ankle disability, 
the rating is ten percent; when the malunion is with moderate 
knee or ankle disability, the rating is 20 percent; when the 
malunion is with marked knee or ankle disability, the rating 
is 30 percent; and when the disorder results in a nonunion, 
with loose motion, requiring a brace, the rating is 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  

The July 2000 VA examination report reflects that the veteran 
indicated that he had knee pain daily, primarily on the left 
and that his knees locked during rainy weather.  He stated 
that he was able to walk two miles slowly and he used a cane 
on nearly a daily basis.  The veteran also indicated that he 
had swelling and stiffness of the knees with prolonged 
walking.  The report reflects that examination revealed that 
the veteran had an antalgic gait and no signs of abnormal 
weight bearing were noticed.  Examination of the knees 
revealed no warmth, erythema or edema and his right knee 
flexion was to 120 degrees, at which point he had pain with 
flinching and grimacing.  His left knee flexion was to 115 
degrees, at which point he had pain with flinching and 
grimacing.  Extension was normal, to zero degrees, for both 
the right and left knee with no pain.  McMurry, Drawer's and 
Lachman tests were negative bilaterally.  The report 
indicated that there was fatigue and mild weakness in the 
knees due to pain and that pain also had a major functional 
impact.  Reflexes were absent in the lower extremities.  X-
rays revealed degenerative arthritis of the right knee but no 
abnormality was demonstrated for the left knee.  The examiner 
indicated that the veteran's knee conditions had a mild to 
moderate impact on the veteran's daily activities and that 
the veteran would have limitation with prolonged walking and 
with standing, swatting, crouching, climbing and kneeling.

The April 2002 VA examination report reflects that the 
veteran came to the examination in a wheelchair but he was 
able to walk with a cane with help.  The examination report 
specifically indicates that the veteran was wheelchair bound 
due to a non-service connected condition, advanced diabetic 
neuropathy.  The report also indicates that the veteran's 
progressive diabetic neuropathy of both lower extremities was 
associated with muscle atrophy and decreased muscle strength.  
There was positive draw and McMurray's sign of both knees.  
The examination report reflects that that veteran had 
diminution of range of motion bilaterally but again noting 
advanced diabetic neuropathy as the cause.  The examiner 
indicated that range of motion of the knee joints was 
affected by pain, fatigue, lack of endurance, and pain that 
had a major functional impact.  There was no weakness or 
incoordination.  X-rays revealed no abnormalities 
bilaterally.

A September 2002 letter from a private medical provider 
reflects that the veteran was having difficulty ambulating 
due to uncontrolled diabetes mellitus and osteoarthritis of 
the left knee.  A June 2002 private medical record and a 
September 2002 private medical record indicate that the 
veteran was treated for knee pain.

The August 2003 hearing transcript reflects that the veteran 
testified that he used a wheelchair in part because of his 
knee but also because he did not see well.  He indicated that 
if it is a bright day, he can get around by himself with a 
cane but he needs assistance if he cannot see well.

Overall, the evidence of record reveals knee disability 
pictures which more closely approximate moderate 
disabilities.  In specific, July 2000 VA examination report 
reflects that the examiner characterized the veteran's 
bilateral knee disability as having mild to moderate impact 
on the veteran's daily activities.  This medical opinion was 
based on such things as daily pain with a major functional 
impact, use of a cane for walking, an antalgic gait, some 
limitation of flexion, and fatigue and mild weakness in the 
knees due to pain.  The evidence is indicative of moderate 
disability pictures.  See 38 C.F.R. §§ 4.40, 4.45 (2003); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the 
Board finds that the evidence of record reveals a moderate 
knee disabilities throughout the pendency of the appeal such 
that a 20 percent disability rating for each knee is 
warranted prior to April 2001.  See 38 C.F.R. § 3.400, 4.71a, 
Diagnostic Code 5262 (2003).

The next question to be answered is whether the veteran's 
bilateral knee condition warrants an evaluation in excess of 
his combined 40 percent disability rating.  The Board must 
answer in the negative.  While the April 2002 VA examination 
report reflects that the veteran's bilateral knee and leg 
symptoms had worsened such that he had begun to utilize a 
wheelchair for ambulation, the examiner noted non-service 
connected factors contributing to this outcome.  
Additionally, the veteran's private physician indicated via 
letter in September 2002 that the veteran's difficulty 
ambulating was due to both his service-connected condition 
and a nonservice-connected condition.  When it is not 
possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  Here, the April 2002 VA examination 
report reflects that the VA examiner determined advanced 
diabetic neuropathy as the cause of the veteran's diminution 
of range of motion, muscle atrophy, decreased muscle strength 
and use of a wheelchair.  Accordingly, these increases in 
symptomotology may not be attributed to the veteran's 
service-connected disabilities.  The evidence of record 
reveals that the veteran's bilateral service-connected 
condition was still manifested by pain and ambulation with a 
cane.  As such, the Board concludes that the evidence of 
record is not indicative of marked knee disabilities of 
either knee during the pendency of this appeal such that a 
disability rating in excess of 20 percent for either knee is 
appropriate.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5262 (2003).

The Board has also considered whether a disability rating in 
excess of 20 percent for either knee is appropriate under 
alternative diagnostic codes.  But see 38 C.F.R. § 4.14 
(2003).  The evidence of record does not reflect that the 
veteran has ankylosis of either knee or severe subluxation or 
instability such that higher disability ratings are 
appropriate under either Diagnostic Code 5256 or Diagnostic 
Code 5257.  Neither does the evidence of record indicate that 
the veteran's service-connected conditions manifest with 
functional impairment that approximates a range of motion 
with either flexion limited to 15 degrees or extension 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2003).  As such, a higher disability rating 
based on limitation of function as manifested by range of 
motion is not warranted for either knee.

In short, the evidence of record is reflective of a 
disability picture which more closely approximates the 
criteria for a 20 percent disability rating, but no more, for 
each knee throughout the pendency of this appeal.  To the 
extent that the preponderance of the evidence is against a 
disability rating in excess of 20 percent, the Board notes 
that the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2003).

Finally, the Board notes that the veteran's service-connected 
bilateral knee disability picture does not present 
manifestations that could be regarded as presenting an 
exceptional or unusual disability and the evidence is not 
reflective of factors that take it outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disabilities at issue do not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2003).




ORDER

A 20 percent disability rating, but no more, for residuals of 
a right knee injury have been met throughout the pendency of 
this appeal, and to this extent the veteran's appeal is 
granted, subject to the laws and regulations governing the 
disbursement of VA benefits.

A 20 percent disability rating, but no more, for residuals of 
a left knee injury have been met throughout the pendency of 
this appeal, and to this extent the veteran's appeal is 
granted, subject to the laws and regulations governing the 
disbursement of VA benefits.


REMAND

The veteran filed a timely Notice of Disagreement (NOD) in 
October 2003 with the September 2003 determination that found 
that he was not entitled to service connection for either 
lumbar strain or ankle strain.  See 38 C.F.R. § 20.302 
(2002).  In January 2004, the veteran was sent a letter that 
notified him of his right to have his disagreement resolved 
with either the traditional appellate process or by de novo 
review.  His claims folder does not reflect that a SOC has 
been sent to the veteran regarding these issues.  In Manlicon 
v. West, 12 Vet. App. 238 (1999), the Court indicated that in 
a case in which a veteran expressed disagreement in writing 
with a decision by an agency of original jurisdiction and the 
agency of original jurisdiction failed to issue a SOC, the 
Board should remand the matter for issuance of an SOC.  

These secondary service connection issues are remanded to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran if further action is required.  

A SOC should be issued to the veteran and 
his representative concerning the claims 
of entitlement to secondary service 
connection for lumbar strain and ankle 
strain.  The veteran should be advised of 
the necessity of filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	JEFFERY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



